UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-1677 John Hancock Capital Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS U.S. Global Leaders Growth Fund As of 7-31-12 (Unaudited) Shares Value Common Stocks 94.9% (Cost $410,466,038) Consumer Discretionary 13.4% Hotels, Restaurants & Leisure 10.1% Starbucks Corp. 347,020 15,713,066 Starwood Hotels & Resorts Worldwide, Inc. 339,620 18,390,423 Yum! Brands, Inc. (L) 399,310 25,891,259 Internet & Catalog Retail 3.3% Amazon.com, Inc. (I) 84,420 19,695,186 Consumer Staples 11.9% Beverages 6.0% Companhia de Bebidas das Americas, ADR (L) 301,140 11,608,947 The Coca-Cola Company 299,200 24,175,360 Food Products 1.9% Danone SA, ADR 949,270 11,533,631 Household Products 4.0% Colgate-Palmolive Company 220,330 23,654,629 Energy 7.4% Energy Equipment & Services 7.4% National Oilwell Varco, Inc. 342,730 24,779,379 Schlumberger, Ltd. 270,290 19,260,865 Financials 5.9% Capital Markets 2.9% State Street Corp. 433,750 17,514,825 Consumer Finance 3.0% American Express Company 309,150 17,841,047 Health Care 14.6% Health Care Equipment & Supplies 2.0% Intuitive Surgical, Inc. (I) 25,230 12,148,245 Health Care Technology 3.5% Cerner Corp. (I)(L) 278,810 20,609,635 Pharmaceuticals 9.1% Mylan, Inc. (I) 778,130 17,920,334 Novo Nordisk A/S, ADR (L) 120,600 18,637,524 Perrigo Company (L) 152,500 17,388,050 Industrials 2.0% Machinery 2.0% Joy Global, Inc. 231,940 12,046,964 Information Technology 29.1% Communications Equipment 2.5% QUALCOMM, Inc. 250,220 14,933,130 Computers & Peripherals 4.9% Apple, Inc. (I) 47,590 29,066,068 1 U.S. Global Leaders Growth Fund As of 7-31-12 (Unaudited) Shares Value Information Technology (continued) Internet Software & Services 8.8% eBay, Inc. (I) 547,770 $24,266,211 Facebook, Inc., Class A (I)(L) 182,440 3,960,772 Google, Inc., Class A (I) 38,670 24,476,950 IT Services 6.8% Automatic Data Processing, Inc. 404,790 22,890,875 Visa, Inc., Class A 135,100 17,437,357 Software 6.1% Red Hat, Inc. (I) 338,700 18,174,642 SAP AG, ADR (L) 284,680 18,037,325 Materials 10.6% Chemicals 10.6% Ecolab, Inc. (L) 346,870 22,702,642 Monsanto Company 284,420 24,352,040 Praxair, Inc. 157,290 16,320,410 Yield Shares Value Securities Lending Collateral 13.1% (Cost $78,008,174) John Hancock Collateral Investment Trust (W) 0.3448%(Y) 7,795,121 78,022,925 Total investments (Cost $488,474,212)† 108.0% Other assets and liabilities, net (8.0%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 7-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-12. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $494,810,162. Net unrealized appreciation aggregated $148,640,554, of which $158,260,689 related to appreciated investment securities and $9,620,135 related to depreciated investment securities. 2 U.S. Global Leaders Growth Fund As of 7-31-12 (Unaudited) Notes to the Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
